Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 12/19/20. Claims 1-6 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 is directed to a specific hybridoma. However, the art recognizes that hybridomas are unique and one cannot simply construct an identical hybridoma even when provided with structural and/or sequence information; the actual hybridoma must be present in order to make it. Thus deposit of said hybridoma is required for compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. MPEP § 2404.02 recognizes that when undue experimentation would be required for an artisan to make a biological product, deposit can be required. The examiner has concluded that in order to make the actual hybridoma in claim 5, said hybridoma is required to be deposited.  
Elements required for practicing a claimed invention must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. When biological material is required to practice an invention, and if it is not so obtainable or available, the enablement requirements of 335 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph may be satisfied by a deposit of the material.  See 37 CFR § 1.802.
Applicant has submitted documents indicating the hybridoma was deposited under the Budapest Treaty. In such a case, it is required to submit an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, in order to satisfy the deposit requirements.  See 37 CFR § 1.808.
In addition, the identifying information set forth in 37 § CFR 1.809(d) should be added to the specification. See 37 CFR § 1.803-1.809 for additional explanation of these requirements.
Therefore, claim 5 is not enabled.

Allowable Subject Matter
Claims 1-4 and 6 are allowed. The art recognizes that antibody specificity is determined by a combination of six CDRs. The art further recognizes that one cannot a piori look at a protein sequence and understand which combinations of CDRs would bind that target, nor does information about one combination of CDRs predictably inform the properties of other combinations. Even single amino acid changes in a single CDR have been known to increase affinity, decrease affinity, ablate affinity, or even alter the binding target altogether.
The instant combination of six CDRs was not discovered in the prior art, nor was the hybridoma expressing this claimed antibody. Without explicit motivation to arrive at the claimed combination, the six CDRs represent a unique and non-obvious invention.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649